DETAILED ACTION
	This Office action is in response to the reply filed on June 11, 2021. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-10, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100096196 A1 (VanderVeen), cited in the IDS filed on June 3, 2020.
Regarding Claim 1, VanderVeen discloses (Para. [0011]- [0013]; Figs. 1-5) a machine system (track-type machine 500) comprising: a roller frame (track roller frame assembly 550); a roller assembly (10) mounted to the roller frame (550) and including a roller shaft (40) defining a longitudinal shaft axis extending between a first roller shaft end (42a) and a second roller shaft end (Para. [0024]; 42b), and a roller body (outer surface 15) rotatably positioned upon the roller shaft (Para. [0029]); the roller assembly further including a first clamping collar (20a and mount 90) and a second clamping collar (20b and mount 90) positioned, respectively, upon the first roller shaft end (42a) and the second roller shaft end (42b), and each including a lower collar section (lower portion 94) having a first bore surface 
Regarding Claim 3, VanderVeen discloses the machine system of claim 1, as discussed above. VanderVeen further discloses (Para. [0020]; Figs. 2-4) the first fastener (mounting bolts 96) fastens the first clamping collar (20a and mount 90) to the roller frame (bar 81), and the second fastener (mounting bolts 96) fastens the second clamping collar (20b and mount 90) to the roller frame (bar 82).
Regarding Claim 4, VanderVeen discloses the machine system of claim 1, as discussed above. VanderVeen further discloses (Para. [0020]; Fig. 4) each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) includes a splitline (it can be seen in Fig. 4 that a line is formed dividing the upper and lower portions of the mount 90) dividing the upper (92) and the lower collar sections (94).
Regarding Claim 5, VanderVeen discloses the machine system of claims 1 and 4, as discussed above. VanderVeen further discloses (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.
Regarding Claim 7, VanderVeen discloses the machine system of claims 1 and 4, as discussed above. VanderVeen further discloses (Para. [0024]; Fig. 4) the roller assembly further includes a first 
Regarding Claim 9, VanderVeen discloses (Para. [0011]-[0013]; Figs. 1-5) a machinery roller assembly (10) comprising: a roller shaft (40) defining a longitudinal shaft axis extending between a first roller shaft end (42a) and a second roller shaft end (42b); a roller body (outer surface 15) rotatably positioned upon the roller shaft and including an outer tread surface (outer surface 15), and an inner surface (inner volume 18) extending circumferentially around the roller shaft; a first clamping collar (20a and mount 90) including a lower collar section (lower portion 94) forming a first lower half bore (it can be seen in Fig. 4 that a half bore is formed in the lower portion 94) and an upper collar section (upper portion 92) forming a first upper half bore (it can be seen in Fig. 4 that a half bore is formed in the upper portion 92), and a first fastener (mounting bolts 96) clamping the lower collar section (94) and the upper collar section (92) to the first roller shaft end (42a) to form a first static seal (ridge 98 and annular groove 99 form a static seal) extending circumferentially around the roller shaft (Para. [0020]- [0021]); and a second clamping collar (20b and mount 90) including a lower collar section (lower portion 94) forming a second lower half bore (it can be seen in Fig. 4 that a half bore is formed in the lower portion 94) and an upper collar section (upper portion 92) forming a second upper half bore (it can be seen in Fig. 4 that a half bore is formed in the upper portion 92), and a second fastener (mounting bolts 96) clamping the lower collar section and the upper collar section to the second roller shaft end to form a second static seal ridge 98 and annular groove 99 form a static seal) extending circumferentially around the roller shaft (only one clamping collar and mount 90 are shown in Fig. 4 but both 20a and 20b have a mount).
Regarding Claim 10, VanderVeen discloses the machinery roller assembly of claim 9, as discussed above. VanderVeen further discloses (Para. [0024]; Fig. 4) a first dynamic seal (55a) held in 
Regarding Claim 13, VanderVeen discloses the machinery roller assembly of claim 9, as discussed above. VanderVeen further discloses (Para. [0020]- [0021]; Fig. 4) each of the first (20a and 90) and the second clamping collars (20b and 90) includes a splitline dividing the lower (94) and the upper (92) collar sections (it can be seen in Fig. 4 that there is a line dividing the upper and lower portions of the mount 90).
Regarding Claim 14, VanderVeen discloses the machinery roller assembly of claims 9 and 13, as discussed above. VanderVeen further discloses (Para. [0020]- [0021]; Fig. 4) the first fastener (mounting bolts 96) is one of a first set of fasteners clamping the first clamping collar (20a and 90) to the roller shaft such that the corresponding upper (92) and lower (94) collar sections are squeezed together along the splitline (Para. [0020]); and the second fastener (mounting bolts 60) is one of a second set of fasteners clamping the second clamping collar (20b and 90) to the roller shaft such that the corresponding upper (92) and lower (94) collar sections are squeezed together along the splitline (Para. [0020]).
Regarding Claim 15, VanderVeen discloses the machinery roller assembly of claims 9 and 13-14, as discussed above. VanderVeen further discloses (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.
Regarding Claim 17, VanderVeen discloses (Para. [0020]; Fig. 4) a clamping collar (mount 90) for a machinery roller assembly comprising: a collar body including an upper collar section (upper portion 92) and a lower collar section (lower portion 94), and a splitline dividing the upper collar section and the lower collar section (it can be seen in Fig. 4 that there is a line dividing the upper and lower portions of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 11-12, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderVeen in view of US 20160244111 A1 (Schierschmidt et al.).
Regarding Claim 2, VanderVeen discloses the machine system of claim 1, as discussed above. VanderVeen further discloses (Para. [0018], [0033]) seals at each end of the roller assembly may prevent lubricant from escaping.
VanderVeen does not disclose a cavity is formed between the roller body and the roller shaft and contains a lubricating fluid.
However, Schierschmidt et al. teaches (Para. [0044], 0048]-[0052]; Figs. 11-15) a cavity (it can be seen in Figs. 11-15 a cavity is formed between shaft 50 and roller 48, as well as openings 140) is formed between the roller body (48) and the roller shaft (50) and contains a lubricating fluid, and each of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller disclosed by VanderVeen to include a cavity or opening, as taught by Schierschmidt et al., in order to provide lubricating fluid to the rotating surfaces and prolong the life of the roller.

Regarding Claim 6, VanderVeen discloses the machine system of claims 1 and 4, as discussed above. 
VanderVeen does not disclose the roller assembly further includes a first pin bore extending through the first roller shaft end and each of the lower and the upper collar sections of the first clamping collar, and a second pin bore extending through the second roller shaft end and each of the lower and the upper collar sections of the second clamping collar.
However, Schierschmidt et al. teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by VanderVeen to include a pin bore extending through the shaft and collar, as taught by Schierschmidt, in order to receive a fastener and to prevent the shaft from rotating with respect to the collar.

Regarding Claim 8, VanderVeen discloses the machine system of claim 1, as discussed above.
VanderVeen does not explicitly disclose a plurality of coupled-together track links, in contact with the roller assembly (a machine 500 with a track 520 is shown in Fig. 1).
However, Schierschmidt et al. teaches (Para. [0031]- [0032]; Figs. 1-6) a track chain (track 38) including a plurality of coupled-together track links (40), in contact with the roller assembly.


Regarding Claim 11, VanderVeen discloses the machinery roller assembly of claims 9-10, as discussed above. VanderVeen further discloses (Para. [0024]) each of the first and the second dynamic seals (55a, 55b) includes a metal face seal having an inner seal ring fixed to rotate with the roller body, and an outer seal ring (duo cone seals).
VanderVeen does not disclose the machinery roller further comprises a first pin fixing an axial location of the first clamping collar upon the roller shaft, and a second pin fixing an axial location of the second clamping collar upon the roller shaft.
However, Schierschmidt et al. teaches (Para. [0042], [0046], [0048]) each of the first and the second dynamic seals (seal arrangement 88 and 136) includes a metal face seal having an inner seal ring fixed to rotate with the roller body, and an outer seal ring (duo-cone floating ring seal arrangement); and the machinery roller further comprises a first pin (fastening device 120) fixing an axial location of the first clamping collar (80) upon the roller shaft (46), and a second pin (fastening device 120) fixing an axial location of the second clamping collar (80) upon the roller shaft (46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine disclosed by VanderVeen to include a pin through the collars, as taught by Schierschmidt et al., in order to prevent the collar and shaft from rotating with respect to each other.

Regarding Claim 12, VanderVeen and Schierschmidt et al. disclose the machinery roller assembly of claims 9-11, as discussed above.

However, Schierschmidt et al. teaches 	However, Schierschmidt teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80) that receive a fastening device (120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine disclosed by VanderVeen to include bores extending through the collars and shaft to receive a fastener, as taught by Schierschmidt et al., in order to prevent the collar and shaft from rotating with respect to each other.

Regarding Claim 16, VanderVeen discloses the machinery roller assembly of claims 9 and 13-14, as discussed above.
VanderVeen does not disclose the lower and the upper collar sections in each of the first and the second clamping collars are each one piece divided in part by the splitline.
However, Schierschmidt et al. teaches (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar sections (shown generally at 86 of Fig. 10) in each of the first and the second clamping collars (80) are each one piece divided in part by the splitline (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower portions of the mount disclosed by VanderVeen to be one piece separated by the splitline, as taught by Schierschmidt et al., to reduce the number of parts and increase the ease of manufacturing.

Regarding Claim 18, VanderVeen discloses the clamping collar of claim 17, as discussed above.

However, Schierschmidt et al. teaches (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller assembly disclosed by VanderVeen to include a pin bore extending through the shaft and collar, as taught by Schierschmidt, in order to receive a fastener and to prevent the shaft from rotating with respect to the collar.

Regarding Claim 19, VanderVeen and Schierschmidt et al. disclose the clamping collar of claims 17-18, as discussed above. VanderVeen further discloses (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.
Regarding Claim 20, VanderVeen and Schierschmidt et al. disclose the clamping collar of claims 17-18, as discussed above. 
VanderVeen does not disclose the lower collar section and the upper collar section are one piece divided in part by the splitline.
However, Schierschmidt et al. teaches (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar section (shown generally at 86 of Fig. 10) in the clamping collar (80) are one piece divided in part by the splitline (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower portions of the mount disclosed by .

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierschmidt et al. in view of VanderVeen.
Regarding Claim 1, Schierschmidt et al. discloses (Para. [0026]- [0033]; Figs. 1-15) machine system (traveling apparatus 12) comprising: a roller frame (track frame 24); a roller assembly (small track roller 44 and large track roller 48) mounted to the roller frame and including a roller shaft (small roller shaft 46 and large roller shaft 50) defining a longitudinal shaft axis (S of small shaft and L of large shaft) extending between a first roller shaft end and a second roller shaft end (Para. [0055]), and a roller body (rollers 44 and 48) rotatably positioned upon the roller shaft (46 and 50); the roller assembly further including a first clamping collar (80 and 130) and a second clamping collar (80 and 130) positioned, respectively, upon the first roller shaft end and the second roller shaft end (Para. [0042], [0044], [0048]); the first clamping collar further including a first fastener (118) clamping the lower and the upper collar sections (upper and lower sections of collar 80) to the first roller shaft end to form a first static seal extending circumferentially around the roller shaft (Para. [0045]- [0046]); and the second clamping collar further including a second fastener (118) clamping the lower and the upper collar sections (upper and lower sections of collar 80) to the second roller shaft end to form a second static seal extending circumferentially around the roller shaft (it can be seen in Fig. 11 that the fasteners 118 are on each end of the roller 44 and clamp the collar 80 to the frame).
Schierschmidt et al. does not disclose a lower collar section having a first bore surface defining a first circular arc and an upper collar section having a second bore surface defining a second circular arc.
However, VanderVeen teaches (Para. [0020]- [0021]; Fig. 4) the first roller shaft end (42a) and the second roller shaft end (42b), and each including a lower collar section (lower portion 94) having a first bore surface defining a first circular arc (an arc is shown in Fig. 4 of the lower portion 94) and an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to include bore surfaces defining circular arcs on the upper and lower collar sections, as taught by VanderVeen, in order to have a clamping effect by a two piece collar arrangement and receive the shaft.

Regarding Claim 2, Schierschmidt et al. and VanderVeen disclose the machine system of claim 1, as discussed above. Schierschmidt further discloses (Para. [0044], 0048]-[0052]; Figs. 11-15) a cavity (it can be seen in Figs. 11-15 a cavity is formed between shaft 50 and roller 48, as well as openings 140) is formed between the roller body (48) and the roller shaft (50) and contains a lubricating fluid, and each of the first and the second static seals (seal arrangement 136 of each side of collars 130, contact of surface of collar 130 with surface of the shaft 50) inhibits leakage of the lubricating fluid from the cavity (seal prevents moisture and debris from entering and can also prevent leakage of lubricating fluid).

Regarding Claim 3, Schierschmidt et al. and VanderVeen disclose the machine system of claim 1, as discussed above. Schierschmidt et al. further discloses (Para. [0045]- [0046]; Fig. 11) the first fastener (118) fastens the first clamping collar (80) to the roller frame (24), and the second fastener (118) fastens the second clamping collar (80) to the roller frame (it can be seen in Fig. 11 that the fasteners 118 are on each end of the roller 44 and clamp the collar 80 to the frame).

Regarding Claim 4, Schierschmidt et al. and VanderVeen disclose the machine system of claim 1, as discussed above. Schierschmidt et al. further discloses (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar section (shown generally at 86 of Fig. 10) in the clamping collar (80) are one piece divided in part by the splitline (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them).
Regarding Claim 5, Schierschmidt et al. and VanderVeen disclose the machine system of claims 1 and 4, as discussed above.
	Schierschmidt et al. does not disclose the upper and the lower collar sections in each of the first and the second clamping collars are separate pieces divided by the splitline.
	However, VanderVeen teaches (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to be two separate pieces, as taught by VanderVeen, to provide ease of maintenance and disassembly.

Regarding Claim 6, Schierschmidt et al. and VanderVeen disclose the machine system of claims 1 and 4, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).

Regarding Claim 7, Schierschmidt et al. and VanderVeen disclose the machine system of claims 1 and 4, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0048]; Fig. 11) a first dynamic seal (seal arrangement 88 or 136) held in axial compression between the first clamping collar (80 or 130) and the roller body (44 or 48), and a second dynamic seal (it can be seen that there are two seal arrangements 88 or 136, one at each end of the respective roller) held in axial compression between the second clamping collar (80 or 130) and the roller body (44 or 48).

Regarding Claim 8, Schierschmidt et al. and VanderVeen disclose the machine system of claim 1, as discussed above. Schierschmidt et al. further discloses (Para. [0031]- [0032]; Figs. 1-6) a track chain (track 38) including a plurality of coupled-together track links (40), in contact with the roller assembly.
Regarding Claim 9, Schierschmidt et al. discloses (Figs. 1-15) machinery roller assembly (44 or 48) comprising: a roller shaft (46 or 50) defining a longitudinal shaft axis (S for smaller, L for larger) extending between a first roller shaft end and a second roller shaft end (Para. [0032]- [0033], [0055]); a roller body (45 or 49) rotatably positioned upon the roller shaft (46 or 50) and including an outer tread surface (72 or 74), and an inner surface (108 or 158) extending circumferentially around the roller shaft (Para. [0039], [0044], [0050]); a first clamping collar (80 or 130) including a first fastener (118 or 168) clamping the lower collar section and the upper collar section to the first roller shaft end to form a first static seal extending circumferentially around the roller shaft (Para. [0045]-[0046], [0053]-[0054); and a second clamping collar including a second fastener clamping the lower collar section and the upper collar section to the second roller shaft end to form a second static seal extending circumferentially around the roller shaft (it can be seen in Fig. 11 that there are fasteners on each end of the roller).
	Schierschmidt et al. does not disclose the first and second clamping collars including a lower collar section forming a lower half bore and an upper collar section forming an upper half bore.
However, VanderVeen teaches (Para. [0020]- [0021]; Fig. 4) the first roller shaft end (42a) and the second roller shaft end (42b), and each including a lower collar section (lower portion 94) having a first bore surface defining a first circular arc (an arc is shown in Fig. 4 of the lower portion 94) and an upper collar section (upper portion 92) having a second bore surface (surface shown generally at 99 of Fig. 4) defining a second circular arc.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to include bore surfaces defining circular arcs on the upper and lower collar sections, as taught by VanderVeen, in order to have a clamping effect by a two piece collar arrangement and receive the shaft.

Regarding Claim 10, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claim 9, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0048]; Fig. 11) a first 

Regarding Claim 11, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claims 9-10, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0046], [0048]) each of the first and the second dynamic seals (seal arrangement 88 and 136) includes a metal face seal having an inner seal ring fixed to rotate with the roller body, and an outer seal ring (duo-cone floating ring seal arrangement); and the machinery roller further comprises a first pin (fastening device 120) fixing an axial location of the first clamping collar (80) upon the roller shaft (46), and a second pin (fastening device 120) fixing an axial location of the second clamping collar (80) upon the roller shaft (46).

Regarding Claim 12, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claims 9-11, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80) that receive a fastening device (120).

Regarding Claim 13, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claim 9, as discussed above. Schierschmidt et al. further discloses (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar section (shown generally at 86 of Fig. 10) in the clamping collar (80) are one piece divided in part by the splitline (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them).

Regarding Claim 14, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claims 9 and 13, as discussed above.

However, VanderVeen teaches (Para. [0020]-[0021]; Fig. 4) the first fastener (mounting bolts 96) is one of a first set of fasteners clamping the first clamping collar (20a and 90) to the roller shaft such that the corresponding upper (92) and lower (94) collar sections are squeezed together along the splitline (Para. [0020]); and the second fastener (mounting bolts 60) is one of a second set of fasteners clamping the second clamping collar (20b and 90) to the roller shaft such that the corresponding upper (92) and lower (94) collar sections are squeezed together along the splitline (Para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to have the upper and lower sections squeezed together by the fastener at the splitline, as taught by VanderVeen, in order to have a clamping effect by a two piece collar arrangement, providing ease of maintenance and disassembly.

Regarding Claim 15, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claims 9 and 13-14, as discussed above. 
	Schierschmidt et al. does not disclose the upper and the lower collar sections in each of the first and the second clamping collars are separate pieces divided by the splitline.
	However, VanderVeen teaches (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.


Regarding Claim 16, Schierschmidt et al. and VanderVeen disclose the machinery roller assembly of claims 9 and 13-14, as discussed above. Schierschmidt et al. further discloses (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar section (shown generally at 86 of Fig. 10) in the clamping collar (80) are one piece divided in part by the splitline (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them).

Regarding Claim 17, Schierschmidt et al. discloses (Para. [0041], [0042], [0048]; Figs. 9-15) a clamping collar (80 or 130) for a machinery roller assembly (44 or 48) comprising: a collar body (80 or 130) including an upper collar section (shown generally at 86 of Fig. 10) and a lower collar section (shown generally at 80 of Fig. 10), and a splitline dividing the upper collar section and the lower collar section (it can be seen that the top shown generally at 86 and the lower portion shown generally at 80 have a line between them); the collar body further including a clamp (mounting arrangement 76 or 78) and a seal carrier (recess 90 or 138) each formed in part by the upper collar section and the lower collar section (it can be seen in Fig. 11 that the recesses are formed in both upper and lower sections), and having formed therein a shaft bore (opening 82 or 132) that extends through each of the clamp and the seal carrier.
	Schierschmidt et al. does not disclose the collar body further having formed therein a plurality of fastener bores for clamping the lower collar section and the upper collar section together at the splitline.
	However, VanderVeen teaches (Para. [0020]-[0021]) the collar body further having formed therein a plurality of fastener bores (it can be seen in Fig. 4 that bores are formed in the upper 92 and 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to be two separate pieces with fasteners to clamp the upper and lower sections at the splitline, as taught by VanderVeen, in order to have a clamping effect by a two piece collar arrangement, providing ease of maintenance and disassembly.

Regarding Claim 18, Schierschmidt et al. and VanderVeen disclose the clamping collar of claim 17, as discussed above. Schierschmidt et al. further discloses (Para. [0042], [0046]; Fig. 11) an opening (92) extending through the roller shaft ends (46) and a corresponding opening (86) through each collar assembly (80).

Regarding Claim 19, Schierschmidt et al. and VanderVeen disclose the clamping collar of claims 17-18, as discussed above.
	Schierschmidt et al. does not disclose the upper and the lower collar section and the upper collar section are separate pieces divided by the splitline.
	However, VanderVeen teaches (Para. [0020]; Fig. 4) the upper (92) and the lower collar sections (94) in each of the first (20a and mount 90) and the second clamping collars (20b and mount 90) are separate pieces divided by the splitline.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar disclosed by Schierschmidt et al. to be two separate pieces, as taught by VanderVeen, to provide ease of maintenance and disassembly.
Regarding Claim 20, Schierschmidt et al. and VanderVeen disclose the clamping collar of claims 17-18, as discussed above. Schierschmidt et al. further discloses (Fig. 10) the lower (shown generally at 80 of Fig. 10) and the upper collar section (shown generally at 86 of Fig. 10) in the clamping collar (80) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617